Citation Nr: 1607269	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1968 to January 1972.  He served as a naval engineer in the Vietnam War and was awarded the Vietnam Campaign Medal and the Armed Forces Expeditionary Medal.  Form DD 214.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

In September 2015, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  The undersigned kept the record open for 60 days to allow the Veteran to submit additional evidence.  September 2015 Hearing Transcript.

The appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for diabetes mellitus on the basis of exposure to herbicides in Vietnam.  The record contains medical diagnoses diabetes mellitus, which is recognized as presumptively due to such exposure, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d).  See 38 C.F.R. § 3.309(e) (2015).

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Under the governing regulation, 'Service in the Republic of Vietnam' includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between 'Brown Water' Navy vessels (smaller vessels that 'operated on the muddy, brown-colored inland waterways of Vietnam') and 'Blue Water' Navy vessels (larger 'gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean. ').  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.

Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways.  Id.  See also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore.  Conversely, the presumption has been extended to ships with deck logs that reference "anchoring or entering the 'mouth' of" the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways.  See VBA Compensation and Pension Training Letter 10-06, at 7.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In so holding, the Court noted that it could not 'discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water.'  As such, it returned the matter to VA to 'exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.' 

In the present case, the Veteran has explicitly denied that he ever set foot on the landmass of Vietnam.  What he maintains, in essence, is that his service aboard the U.S.S. Berkeley (DDG-15) included service near the shore Da Nang Harbor and Ca Ranh Bay.  

The evidence of record confirms that the Veteran served aboard the U.S.S. Berkeley while the vessel was in the 'official waters' of the Republic of Vietnam from March 25, 1970 to April 10, 1970, from April 28, 1970 to May 24, 1970; and from June 14, 1970 to July 22, 1970.  The Veteran has provided excerpts from his cruise book showing that the U.S.S. Berkeley was in the Tonkin Gulf as an escort destroyer for the U.S.S. Constellation and the U.S.S. Coral Sea during the time period from March 25, 1970 to April 10, 1970; that it assumed the role of Naval Gunfire Support Unit off the coast of South Vietnam from May 10, 1970 to May 24, 1970; and that on June 16, 1970, for a 35 days, it was heavily involved in the task of providing gunfire support for allied forces along the cost of South Vietnam.  

The Veteran has further stated while he was stationed aboard the ship, the U.S.S. Berkeley moored many times about 250 yards off shore in Da Nang Harbor and Cam Ranh Bay to provide gunfire support to the troops onshore.  He stated that the ship also took on supplies from being docked as well.  The Veteran explained that the ship was close enough to shore that he was instructed to remove his officer's rank insignia from his uniform and to wear a ball cap to prevent making himself a target for enemy snipers.  In addition, he has provided a statement from a fellow service member, P.S., concerning his recollection that the U.S.S. Berkeley made several visits to Da Nang Harbor where the ship anchored and docked. 

The U.S.S. Berkeley is not presently included in VA's list of vessels recognized as having 'brown water' service.  However, in light of the foregoing, the Board finds that the Veteran's case must be returned to the AOJ for consideration of the Court's decision in Gray and any additional guidance that may be issued regarding VA's definition of inland waterways as it pertains to locations such as Da Nang Harbor.

The case is REMANDED for the following actions:

1. Arrange to obtain the Veteran's updated treatment records that relate to his diabetes mellitus.

2. Review the Veteran's claim in light of the Court's decision in Gray and any additional guidance that is issued regarding VA's definition of inland waterways as it pertains to locations such as Da Nang Harbor.  If, and only if, the Veteran's claim cannot be granted in a timely manner, proceed with further development of the claim, as outlined below.

3.  Ask the U.S. Army and Joint Services Records Research Center (JSRRC) to research the history of the U.S.S. Berkeley (DDG-15) to determine whether the vessel entered the inland waterways of Vietnam, docked to the shore or a pier, and/or anchored or entered the mouth of the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and/or the Rung Sat Special Zone, based on review of the vessel's command history and any relevant deck logs and muster rolls/personnel diaries for the following periods:  March 25, 1970 to April 10, 1970, from April 28, 1970 to May 24, 1970; and from June 14, 1970 to July 22, 1970.  

In so doing, inform JSRRC of the Veteran's assertion, supported by the statement of a fellow sailor and the excerpts from the cruise book, that the U.S.S. Berkeley made several visits to Da Nang Harbor where the ship anchored and docked; that it took on supplies while docked; that it served in the Tonkin Gulf as an escort destroyer for the U.S.S. Constellation and the U.S.S. Coral Sea during the time period from March 25, 1970 to April 10, 1970; that it assumed the role of Naval Gunfire Support Unit off the coast of South Vietnam from May 10, 1970 to May 24, 1970; and that on June 16, 1970, for a 35 days, it was heavily involved in the task of providing gunfire support for allied forces along the cost of South Vietnam.  

Copies of relevant documents should be provided, as necessary, to facilitate JSRRC's research, and JSRRC should likewise be asked to provide copies of the evidence relied upon in making its determination. JSRRC's response, and any supporting evidence received, should be associated with the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

